Case 1:13-cr-20813-TLL-PTM ECF No. 175 filed 04/20/20                    PageID.902      Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                              Case No. 13-cr-20813

v.                                                             Honorable Thomas L. Ludington

D-2 JONATHAN ORTIZ CORONADO,

                       Defendant.

__________________________________________/

      ORDER OVERRULING OBJECTION TO VOICE RECORDING EVIDENCE

       Defendant Jonathan Ortiz Coronado was indicted on November 6, 2013 on one count of

Conspiracy to Distribute Cocaine. ECF No. 14 at 1. The Government alleged that Defendant

Coronado and two other criminal defendants “beginning on a date unknown and continuing until

on or about October 6, 2013 . . . knowingly and voluntarily combined, conspired, confederated and

agreed together . . . to distribute cocaine and possess with intent to distribute cocaine” in violation

of 21 U.S.C. §§ 846 and 841(a)(1). ECF No. 22 at 1-2.

       Defendant pleaded guilty to the one count of the indictment. ECF No. 106. On April 22,

2015, he was sentenced to 51 months of incarceration and 36 months of supervised release. ECF

No. 127.

       After Defendant completed his term of incarceration, a warrant was issued providing that

Defendant had violated the terms of his supervised release by committing a crime and possessing

and using controlled substances. ECF No. 160. The warrant provided:

       On March 2, 2019, Michigan State Police troopers were dispatched to a residence
       in Saginaw, Michigan, in reference to a shooting. Upon arrival, the victim told the
       responding officers that CORONADO had shot him. The victim was transported to
       the hospital, where it was determined that he had two gunshot wounds to his front
Case 1:13-cr-20813-TLL-PTM ECF No. 175 filed 04/20/20                 PageID.903      Page 2 of 2



       abdomen and one gunshot wound to the right side of his neck. On March 4, 2019,
       detectives interviewed the victim again, at which time he further identified
       CORONADO through the use of a photo line-up as the person who had shot him.
       CORONADO was arrested on March 5, 2019, and is being charged with Assault
       with Intent to Murder in 70th District Court, docket number 19-01199-FY,
       Saginaw, Michigan.

Id. at PageID.340. The warrant further provided that after obtaining a warrant and searching

Defendant’s house, officers found “marijuana and a substance suspected to be fentanyl and/or

heroin in CORONADO’s bedroom.” Id. The warrant also noted that Defendant had tested positive

for marijuana use multiple times during his supervised release.

       Defendant’s supervised release violation hearing has been scheduled for April 23, 2020.

He has filed an objection to the Government’s intended introduction of a voice recording of the

individual that Defendant allegedly shot. ECF No. 171. Defendant claims that the recording is

testimonial and “therefore is barred unless the Government makes the alleged victim available for

cross-examination, pursuant to the authority of Crawford v Washington.” Id.

       Defendant’s objection will be overruled. The Sixth Circuit has determined that “Crawford

does not apply to revocation of supervised release hearings.” U.S. v. Kirby, 418 F.3d 621, 627 (6th

Cir. 2005). The introduction of the voice recording of Defendant’s alleged victim does not

implicate Defendant’s rights under the Confrontation Clause.

       Accordingly, it ORDERED that Defendant’s “Objection to Voice Recording Evidence,”

ECF No. 171, is OVERRULED.



       Dated: April 20, 2020                         s/Thomas L. Ludington
                                                     THOMAS L. LUDINGTON
                                                     United States District Judge




                                               -2-
